UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54226 AMERICAN RESTAURANT CONCEPTS, INC. (Exact name of registrant as specified in its charter) Florida 59-3649554 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13453 North Main Street, Suite 206 Jacksonville, Florida 32218 (Address of Principal Executive Offices) (904) 741-5500 (Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1394 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:There were 37,208,540 shares of the issuer’s Class A common stock, $0.01 par value per share, issued and outstanding on May 17, 2013. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets at March 31, 2013 (unaudited) and December 30, 2012 1 Statements of Operations for the three-month periods ended March 31, 2013 and March 25, 2012 (unaudited) 2 Statement of Stockholders’ Deficit for the three-month period ended March 31, 2013 (unaudited) 3 Statements of Cash Flows for the three-month periods ended March 31, 2013 and March 25, 2012 (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 i PART I – FINANCIAL INFORMATION Item 1.Financial Statements. American Restaurant Concepts, Inc. Balance Sheets March 31, December 30, (Unaudited) Assets Cash and equivalents $ $ Total current assets Property and equipment, net of accumulated depreciation of $4,674 at March 31, 2013 and December 30, 2012 - - Deposits - Total assets $ $ Liabilities and stockholders' deficit Accounts payable and accrued expenses $ $ Accrued expenses – related party Accrued interest Advertising fund liabilities - Settlement agreements payable Notes payable – related party Notes payable – in default Total current liabilities Total liabilities Stockholders' deficit: Class A common stock – $0.01 par value: 100,000,000 shares authorized, 37,208,540 shares issued and outstanding at March 31, 2013 and December 30, 2012 Additional paid-in capital Stock subscriptions payable Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 1 American Restaurant Concepts, Inc. Statements of Operations (Unaudited) For the Three Months Ended March 31, 2013 March 25, 2012 Revenue: Net revenue $ $ Net revenue – related party - Total net revenue Operating expenses: Professional fees Employee compensation expense General and administrative expenses Total operating expenses Loss from operations ) ) Other income / (expense): Interest expense ) ) Derivative loss - ) Gain on settlement of debt - Miscellaneous income - Total other income / (expense) ) Net income / (loss) $ $ ) Net income / (loss) per share – basic and fully diluted $ $ ) Weighted average number of shares outstanding – basic and fully diluted The accompanying notes are an integral part of these financial statements 2 American Restaurant Concepts, Inc. Statement of Stockholders’ Deficit (Unaudited) Additional Stock Common Stock Paid-in Subscriptions Accumulated Shares Par Value Capital Payable Deficit Total Balance at December 30, 2012 $ ) $ ) Common stock issued for services - Imputed interest on no-interest loans - Net income - Balance at March 31, 2013 $ ) $ ) The accompanying notes are an integral part of these financial statements 3 American Restaurant Concepts, Inc. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2013 March 25, 2012 Cash flows from operating activities Net income / (loss) $ $ ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for compensation and amortization of stock compensation expense Amortization of debt discount - Change in fair value of derivative liability - Imputed interest on no-interest loans - Gain onsettlement of debt ) - Changes in operating assets and liabilities: Accounts receivable - ) Deposits ) - Accounts payable and accrued liabilities Accrued liabilities – related party - Settlement agreements payable ) - Net cash used by operating activities ) ) Cash flows from investing activities Net cash used by investing activities - - Cash flows from financing activities Proceeds from issuance of notes payable - Proceeds from issuance of notes payable – related party - Payments on notes payable ) - Net cash provided by financing activities Net increase in cash and equivalents Cash and equivalents, beginning of period - Cash and equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest - - Cash paid for income taxes - - Schedule of non-cash financing activities Settlement of derivative liability - Stock issued upon conversion of notes payable - The accompanying notes are an integral part of these financial statements 4 American Restaurant Concepts, Inc. Notes to Financial Statements (Unaudited) March 31, 2013 Note 1.Description of Business American Restaurant Concepts, Inc., a Florida corporation (the “Company”), was incorporated in April 2000.The Company’s business is focused entirely on the development of the Dick’s Wings® franchise.The franchise is currently comprised of Dick’s Wings & Grill®, which are full service restaurants, and Dick’s Wings Express®, which are limited service restaurants that focus on take-out orders. The Company establishes restaurants by entering into franchise agreements with qualified parties and generates revenue by granting franchisees the right to use the name “Dick’s Wings” and offer the Dick’s Wings® product line in exchange for franchise fees and royalty payments. At March 31, 2013, the Company had 16 franchised restaurants of which 14 were Dick’s Wings & Grill® full service restaurants and two were Dick’s Wings Express® limited service restaurants.Of the 16 franchised restaurants, 15 were located in Florida and one was located in Georgia.All of the Company’s restaurants are owned and operated by franchisees. Note 2.Basis of Presentation and Going Concern Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and in conformity with the instructions to Form 10-Q and Article 8-03 of Regulation S-X and the related rules and regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, the disclosures included in these financial statements are adequate to make the information presented not misleading. The unaudited financial statements included in this document have been prepared on the same basis as the annual financial statements and in management’s opinion, reflect all adjustments, including normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the interim periods presented. The unaudited financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended December 30, 2012 included in the Company’s Annual Report on Form 10-K.The results of operations for the three-month period ended March 31, 2013 are not necessarily indicative of the results that the Company will have for any subsequent quarter or full fiscal year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.Certain amounts in the financial statements for 2012 have been reclassified to conform to the 2013 presentation.These reclassifications did not result in any change to the previously reported total assets, net loss or stockholders’ deficit. 5 American Restaurant Concepts, Inc. Notes to Financial Statements (Unaudited) March 31, 2013 As of March 31, 2013, the Company’s significant accounting policies and estimates, and applicable recent accounting pronouncements, which are detailed in the Company’s Annual Report on Form 10-K for the year ended December 30, 2012, had not changed materially. Going Concern The Company’s financial statements have been prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has historically incurred significant losses, which raises substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. Note 3.Net Income / (Loss) Per Share The Company calculates basic and diluted net income / (loss) per share in accordance with ASC Topic 260, Earnings per Share.Basic net income / (loss) per share is based on the weighted-average number of shares of the Company’s common stock outstanding during the applicable period, and is calculated by dividing the reported net income / (loss) for the applicable period by the weighted-average number of shares of common stock outstanding during the applicable period.Diluted net income / (loss) per share is calculated by dividing the reported net income / (loss) for the applicable period by the weighted-average number of shares of common stock outstanding during the applicable period as adjusted to give effect to the exercise or conversion of all potentially dilutive securities outstanding at the end of the applicable period. The Company did not have any convertible securities outstanding at March 31, 2013.As a result, basic net income per share was equal to diluted net income per share for the three-month period ended March 31, 2013. All of the shares of common stock underlying convertible securities that were outstanding at March 25, 2012 were excluded from the computation of diluted net loss per share for the three-month period ended March 25, 2012 because they were anti-dilutive.As a result, basic net loss per share was equal to diluted net loss per share for the three-month period ended March 25, 2012. Note 4.Derivative Liabilities The Company issued a convertible promissory note during the year ended December 25, 2011 that has conversion features that represent freestanding derivative instruments that meet the requirements for liability classification under ASC Topic 815, Derivatives and Hedging (“ASC 815”), and has valued the conversion features in its convertible promissory note under the binomial lattice valuation model. The Company recognized a loss of $368 for derivative liabilities during the three-month period ended March 25, 2012.The Company did not recognize any gain or loss for derivative liabilities during the three-month period ended March 31, 2013.The derivative loss incurred during the three-month period ended March 25, 2012 was due primarily to mark to market changes in the value of the derivative liability. 6 American Restaurant Concepts, Inc. Notes to Financial Statements (Unaudited) March 31, 2013 The following is a summary of changes in the fair market value of the derivative liability during the three-month periodended March 31, 2013 and the year ended December 30, 2012, respectively: Total Derivative Liability Balance, December 25, 2011 $ Increase in derivative value due to issuances of convertible promissory notes -0- Promissory notes converted during period ) Changes in fair market value of derivative liabilities Balance, December 30, 2012 $ -0- Increase in derivative value due to issuances of convertible promissory notes -0- Promissory notes converted during period -0- Changes in fair market value of derivative liabilities -0- Balance, March 31, 2013 $
